DETAILED ACTION

Specification
The specification is objected to since the written description only implicitly or inherently discloses the structure, material, or acts for performing the function recited in a claim limitation invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, Sixth Paragraph.
Specifically, Claims 1-3 contain elements "surrounding cleaning means", Claim 3 contains the elements “rotation drive means”, Claims 4 and 5 contain elements “angle detection means”, and Claim 7 contains the elements “rotation biasing means” which are limitations that invoke 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, sixth paragraph. Rather than clearly linking a specific scope of structural features related to the claim limitations, the written description only implicitly or inherently sets forth the corresponding structure, material, or acts that perform the claimed function.  Specifically, the specification states: “the surrounding cleaning means is not limited to such a configuration”, “the rotation drive means is not limited to the motor and may include another appropriate drive means”, “the angle detection means is not limited to the one that is configured” and “the rotation biasing means is not limited to the coil spring and may include another appropriate biasing means.”  Therefore, the Specification does not provide a clear boundary for the interpretation of the means for 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Pursuant to 37 CFR 1.75(d)  and MPEP §§ 608.01(o) and 2181, applicant should:
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(a) Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, sixth paragraph; or
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(b) Amend the written description of the specification such that it expressly recites the corresponding structure, material, or acts that perform the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(c) State on the record what corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-5, and 7, and therefore dependent Claim 6, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 

Claims 1-5, and 7, and therefore dependent Claim 6, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim elements "surrounding cleaning means", “rotation drive means”, “angle detection means”, and “rotation biasing means” are limitations that invoke 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to clearly link or associate the disclosed structure, material, or acts to the claimed function such that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function. The written description only implicitly or inherently sets forth the corresponding structure, material, or acts that perform the claimed function, however, the claim elements are not specifically and distinctly identified and tied to the specific structure, material, or acts perform the claimed function.  The Specification states “the surrounding cleaning means is not limited to such a configuration”, “the rotation drive means is not limited to the motor and may include another appropriate drive means”, “the angle detection means is not limited to the one that is configured” and “the rotation biasing means is not limited to the coil spring and may include another appropriate biasing means.”  Therefore the specification does not provide a clear boundary for the interpretation of the "surrounding cleaning means", “rotation drive means”, “angle detection means”, and “rotation biasing means” 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Applicant may:
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, sixth paragraph; or
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(b)        Amend the written description of the specification such that it clearly links or associates the corresponding structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a) ); or
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(c)        State on the record where the corresponding structure, material, or acts are set forth in the written description of the specification and linked or associated to the claimed function. For more information, see 37 CFR 1.175(d)  and MPEP §§ 608.01(o) and 2181 . 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
As previously presented, the claim elements presented in Claims 1-5 and 7 cannot be properly interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the specification does not provide a clear boundary regarding the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  For the purpose of examination of Claims 1-5,  and 7 the Examiner will attempt, as best understood, to match the claim elements to structure in the prior art that is similar to the Applicant's device with similar/equivalent operation.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. US 2008/0141485 (hereafter Kim et al.).

Regarding Claim 1, Kim et al. anticipates:
1. (Original) An autonomous vacuum cleaner (cleaning robot) capable of cleaning while traveling along a floor surface, comprising: 
a vacuum cleaner body (main body 10) including a wheel (traveling wheels 31 and 32) for travelling autonomously; and 
a surrounding cleaning means (corner cleaning unit 40) capable of vacuum cleaning around the vacuum cleaner body (Figure 2), wherein 
the vacuum cleaner body is provided with: 
a dust collection chamber (dust collecting unit 20) configured to store dirt and the like that have been sucked up by the surrounding cleaning means; and 
a dust collection path (connecting pipe 80) causing the surrounding cleaning means and the dust collection chamber to communicate with each other (Figure 2), and 
the surrounding cleaning means is configured including: 
a pivoting member (suction member 50) capable of pivoting outward from the vacuum cleaner body (Figure 2); 
a vacuum inlet (horizontal suction channel 51a) provided to the pivoting member, the vacuum inlet being configured to suck up dirt and the like on the floor surface (Figure 5), 
a rotation support (assembly shown in Figure 5 that supports suction member 50) configured to rotatably support the pivoting member on the vacuum cleaner body (Figure 5); and 
a vacuum channel (vertical suction channel 52a) provided along a rotation axis of the rotation support (Figure 5), the vacuum channel causing the inside of the pivoting member and the dust collection path to communicate with each other (Figure 5).  

Regarding Claim 2, Kim et al. anticipates:
2. (Original) The autonomous vacuum cleaner according to claim 1, wherein the rotation support (assembly shown in Figure 5 that supports suction member 50) of the surrounding cleaning means (corner cleaning unit 40) includes: 
an annular outer tube (movable member 44) provided to the vacuum cleaner body (main body 10); and 
a cylindrical inner tube (rotatable cylinder 52) provided to the pivoting member (suction member 50), the inner tube being inserted into the outer tube (Figure 5), wherein 
the inside of the inner tube configures the vacuum channel (vertical suction channel 52a)(Figure 5).  

Regarding Claim 3, Kim et al. anticipates:
3. (Currently Amended) The autonomous vacuum cleaner according to claim 1.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. US 2008/0141485 (hereafter Kim et al.).

Regarding Claim 4, Kim et al. teaches:
 	4. (Currently Amended) The autonomous vacuum cleaner according to claim 1 
the pivoting member is provided with a rotor (rotor 71) configured to rotate together with the pivoting member (Paragraph [0060]), and 
the vacuum cleaner body (main body 10) is provided on an outer side of the dust collection path (Figure 2) with an angle detection means configured to detect a pivot angle of the pivoting member on the basis of the position of the rotor (see discussion below).  
		
Kim et al. teaches a rotor 71 connected to a driving motor 72 through a driving gear 75 allowing to be rotated to a predetermined central angle.  Kim et al. does not disclose a sensor for detecting the angle, however, it would have been obvious design choice to one with ordinary skill in the art at the time of the invention to modify the Kim et al. device to include an angle detection means as claimed with the motivation to ensure that the device is capable of keeping track of the angle of the suction member 50 relative to the driving motor 72 and main body 10 to ensure that it can move to a predetermined central angle as disclosed.

Regarding Claim 5, Kim et al. teaches:
5. (Original) The autonomous vacuum cleaner according to claim 4, wherein 
the rotor is a permanent magnet, and 
the angle detection means is configured including a detection circuit configured to detect changes in a magnetic field with the rotation of the permanent magnet (see discussion below).  

.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. US 2008/0141485 (hereafter Kim et al.) in view of Seyfettin et al. DE102012109970 A1 (hereafter Seyfettin et al.).

Regarding Claim 6, Kim et al. teaches:
6. (Currently Amended) The autonomous vacuum cleaner according to claim 1, wherein the pivoting member includes: 
a first pivoting member (first suction member 50) rotatably supported on one end side thereof by the vacuum cleaner body (main body 10)(Figure 2); 
a second pivoting member (second suction member 50, see discussion below) provided with the vacuum inlet (second horizontal suction channel 51a, see discussion below), the second pivoting member being rotatably supported on the other end side of the first pivoting member (see discussion below); and 
a second rotation support (second assembly shown in Figure 5 that supports suction member 50, see discussion below) configured to support the second pivoting member in such a manner as to be rotatable with respect to the first pivoting member, 
the second rotation support is configured including: 
a second outer tube (elevation guide face 47, Figures 5 and 6) provided to the first pivoting member; 
a cylindrical second inner tube (second rotatable cylinder 52, see discussion below) provided to the second pivoting member, the second inner tube being inserted into the second outer tube (Figure 5); and 
a second vacuum channel (second vertical suction channel 52a, see discussion below) causing the vacuum inlet and the inside of the first pivoting member to communicate with each other through the inside of the second inner tube (Figures 2 and 5 – fluidic communication between all suction members 50 back to dust collecting unit 20).  

Kim et al. teaches a cleaning robot that includes a single pivoting suction member 50.  Kim et al. does not disclose a second pivoting suction member 50 configured symmetrically on the other side of the device.  The reference Seyfettin et al. discloses a cleaning robot (vacuum robot 1) that includes two pivoting suction members (cleaning nozzles 6 and 7) configured symmetrically on the device as shown in Figure 2.  It would have been obvious to one with ordinary skill in the art at the time of the invention to modify the Kim et al. device to merely symmetrically duplicate the suction member 50 and located on the opposite side of the device as taught by Seyfettin et al. with the motivation to allow the device to clean edges and corners on both sides of the device without turning around. 

Regarding Claim 7, Kim et al. in combination with Seyfettin et al. teaches:
7. (Original) The autonomous vacuum cleaner according to claim 6, wherein the pivoting member (suction member 50) is provided with a rotation biasing means (rotation spring 56) configured to bias the second pivoting member with respect to the first pivoting member in a rotation direction (rotation spring 56 provides bias to both the first and second suction members 50 therefore the bias with respect to each other as claimed).   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in form PTO-892 Notice of References Cited.  Specifically, the prior art references include pertinent disclosures of robotic cleaners with protruding cleaning mechanisms.      

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC CARLSON whose telephone number is (571)272-9963.  The examiner can normally be reached on Monday-Thursday 6:30am-3:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.